723 N.W.2d 459 (2006)
David YOUNG, Plaintiff-Appellee,
v.
DELCOR ASSOCIATES, INC., d/b/a Delcor Homes, Defendant-Appellant, and
Delcor Homes-Hometown Village of Ann Arbor, Ltd., Defendant, Third-Party Plaintiff-Appellant, and
Michigan Wall Panel, Inc., Third-Party Defendant-Appellee.
Docket No. 131786. COA No. 266491.
Supreme Court of Michigan.
November 15, 2006.
On order of the Court, the application for leave to appeal the June 27, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the premises liability holding of the Court of Appeals and REINSTATE the Washtenaw Circuit Court's summary disposition ruling in favor of the premises owner. The defendant premises owner did not have a duty to protect the plaintiff, an employee of an independent contractor hired to perform construction work on the owner's premises, from the construction site hazardous condition that contributed to the plaintiff's injury. Perkoviq v. Delcor Homes-Lake Shore Pointe, Ltd., 466 Mich. 11, 18-20, 643 N.W.2d 212 (2002). Moreover, the temporary hazardous condition was created by the independent contractor, the defendant premises owner had no notice of the condition, and the condition was not unreasonably dangerous in *460 the context of a residential construction project. Id.